SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of August, 2007 Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934: Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-.………… SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August30, 2007 By: /s/ Svante Carlsson Name: Svante Carlsson Title: Chief Financial Officer and Executive Vice President Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend,""continue," "could," "may," "project," "plan," "predict," "will" and similar expressions and include references to assumptions that management believes are reasonable and relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions; - unanticipated changes in laws and regulations; - changes in currency exchange rates and interest rates; - risks incidents to vessel operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases of costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in business strategy; and - other risk factors listed in the reports furnished to the Securities and Exchange Commission from time to time. The Company does not intend, and undertakes no obligation, to revise the forward-looking statements included in this Form 6-K to reflect any future events or circumstances. The actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Income Statements for the three and six month periods ended June 30, 2006 and June 30, 2007 3 Condensed Consolidated Balance Sheets as of December 31, 2006 and June 30, 2007 5 Condensed Consolidated Statements of Cash Flow for the six month periods ended June 30, 2006 and June 30, 2007 6 Notes to Condensed Consolidated Financial Statements 7 - 10 OPERATING AND FINANCIAL REVIEW 11 - 19 OTHER FINANCIAL INFORMATION – RESTRICTED GROUP 20 - 24 2 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedIncome Statements (unaudited) Three month periods ended June 30, 2006 June 30, 2007 SEK SEK $ (in millions) Revenues: Ferry operations 2,496 2,538 371 Drilling 832 916 134 Net gain on sale of vessels 1,481 - - Total drilling 2,313 916 134 Shipping 986 1,004 147 Net gain on sale of vessels 359 - - Total shipping 1,345 1,004 147 Property 493 494 72 Net gain on sale of properties 69 12 2 Total property 562 506 74 New Businesses “Adactum” 535 571 83 Other - - 0 Total revenues 7,251 5,535 809 Direct operating expenses: Ferry operations (1,673) (1,715) (251) Drilling (416) (418) (61) Shipping (807) (775) (113) Property (192) (221) (32) New Businesses “Adactum” (415) (460) (68) Other - (2) 0 Total direct operating expenses (3,503) (3,591) (525) Selling and administrative expenses (510) (564) (82) Depreciation and amortization (461) (419) (61) Total operating expenses (4,474) (4,574) (668) Income from operations 2,777 961 141 Share of affiliated companies results 7 10 1 Financial income and expense: Dividends received 52 108 16 Gain (loss) on securities, net (122) 622 91 Interest income 202 114 17 Interest expense (391) (526) (77) Foreign exchange gains (losses), net 105 34 5 Other financial income (expense), net (36) (32) (5) Total financial income and expense (190) 320 47 Minority interests (6) (8) (1) Income before taxes 2,588 1,283 188 Income taxes (474) (297) (43) Net income 2,114 986 145 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 3 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedIncome Statements (unaudited) Six month periods ended June 30, 2006 June 30, 2007 SEK SEK $ (in millions) Revenues: Ferry operations 4,234 4,348 635 Drilling 1,520 1,834 268 Net gain on sale of vessels 1,481 - - Total drilling 3,001 1,834 268 Shipping 2,216 2,027 296 Net gain on sale of vessels 732 - - Total shipping 2,948 2,027 296 Property 973 988 145 Net gain on sale of properties 124 101 15 Total property 1,097 1,089 160 New Businesses “Adactum” 833 980 143 Other 1 2 0 Total revenues 12,114 10,280 1,502 Direct operating expenses: Ferry operations (3,005) (3,097) (452) Drilling (758) (829) (121) Shipping (1,703) (1,592) (233) Property (439) (448) (66) New Businesses “Adactum” (683) (826) (121) Other - - - Total direct operating expenses (6,588) (6,792) (993) Selling and administrative expenses (951) (1,072) (156) Depreciation and amortization (935) (836) (122) Total operating expenses (8,474) (8,700) (1,271) Income from operations 3,640 1,580 231 Share of affiliated companies results 17 12 2 Financial income and expense: Dividends received 64 118 17 Gain (loss) on securities, net 431 958 140 Interest income 377 391 57 Interest expense (778) (967) (141) Foreign exchange gains (losses), net 106 58 9 Other financial income (expense), net (68) (170) (25) Total financial income and expense 132 388 57 Minority interests (7) (12) (2) Income before taxes 3,782 1,968 288 Income taxes (606) (314) (46) Net income 3,176 1,654 242 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 4 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets (unaudited) December 31, 2006 June 30, 2007 SEK SEK $ (in millions) ASSETS Noncurrent assets: Intangible assets 688 675 99 Tangible fixed assets: Vessels 10,277 11,922 1,742 Construction in progress 5,658 6,593 963 Equipment 628 833 122 Property 17,948 17,947 2,621 Total tangible fixed assets 34,511 37,295 5,448 Financial fixed assets: Investment in affiliated companies 397 1,540 225 Investment in VIEs 7,341 8,766 1,280 Marketable securities 5,802 7,824 1,143 Other assets 3,520 4,926 720 Total financial fixed assets 17,060 23,056 3,368 Total noncurrent assets 52,259 61,026 8,915 Current assets: Inventories 317 411 60 Trade debtors 2,007 2,483 363 Other receivables 1,617 1,899 277 Prepaid expenses and accrued income 871 1,294 189 Short-term investments 2,462 2,947 430 Cash and cash equivalents 884 2,032 297 Total current assets 8,158 11,066 1,616 Total assets 60,417 72,092 10,531 SHAREHOLDERS´ EQUITY AND LIABILITIES Shareholders’ equity: Share capital 5 5 1 Reserves 18,582 20,127 2,940 Total shareholders’ equity 18,587 20,132 2,941 Minority interests 162 173 25 Provisions: Deferred income taxes 1,709 2,335 341 Pension liabilities 2,205 2,094 306 Other provisions 1,668 2,681 392 Total provisions 5,582 7,110 1,039 Noncurrent liabilities: Long-term debt 18,427 19,924 2,910 Debt in VIEs 6,302 7,486 1,094 Senior notes 2,905 6,631 969 Capitalized lease obligations 1,246 1,754 256 Other noncurrent liabilities 932 1,463 214 Total noncurrent liabilities 29,812 37,258 5,443 Current liabilities: Short-term debt 642 1,504 220 Senior notes 1,211 - - Capitalized lease obligations 38 39 6 Trade accounts payable 1,036 1,211 177 Income tax payable 166 85 12 Other 424 920 134 Accrued costs and prepaid income 2,757 3,660 534 Total current liabilities 6,274 7,419 1,083 Total shareholders’ equity and liabilities 60,417 72,092 10,531 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 5 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow (unaudited) Six month periods ended June 30, 2006 June 30, 2007 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 3,176 1,654 242 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 935 836 122 Share of result from affiliated companies (17) (12) (2) Dividend from affiliated companies 12 12 2 Gain on sale of property, vessels and equipment (2,342) (102) (15) Gain on securities, net (431) (958) (140) Unrealized foreign exchange (gains) losses (217) 28 4 Deferred income taxes 534 198 29 Minority interests 7 12 2 Provision for pensions (90) (141) (21) Net cash flows from trading securities (440) (376) (55) Other non cash items 223 106 15 Changes in assets and liabilities: Receivables (257) (771) (113) Prepaid expenses and accrued income (655) (425) (62) Inventories (25) (94) (14) Trade accounts payable 147 172 25 Accrued costs and prepaid income 691 1,143 167 Income tax payable (32) (81) (12) Other current liabilities (174) 700 102 Net cash provided by operating activities 1,045 1,901 276 Net cash flows from investing activities: Purchase of intangible assets (36) (31) (5) Cash proceeds from sale of property, vessels and equipment 3,732 370 54 Capital expenditure on property, vessels and equipment (3,424) (3,125) (456) Investment in affiliated companies (49) (652) (95) Proceeds from sale of securities 1,438 3,737 546 Purchase of securities (3,748) (6,271) (915) Other investing activities 64 (16) (2) Net cash used in investing activities (2,023) (5,988) (873) Net cash flows from financing activities: Proceeds from issuance of debt 3,684 6,786 991 Principal payments on debt (332) (1,728) (252) Net change in borrowings on line-of-credit agreements (4,354) 654 95 Principal payments on capital lease obligations (20) (19) (3) Net change in restricted cash accounts (193) 1 0 Dividends paid (215) (550) (80) Other financing activities (209) (18) (2) Net cash (used in)/provided by financing activities (1,639) 5,126 749 Effect of exchange rate changes on cash and cash equivalents (138) 109 16 Net change in cash and cash equivalents (2,755) 1,148 168 Cash and cash equivalents at beginning of period 3,744 884 129 Cash and cash equivalents at end of period 989 2,032 297 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 6 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1Basis of presentation The accompanying condensed consolidated financial statements present the financial position and results of operations of Stena AB (publ) and its subsidiaries (the “Company") and have been prepared in accordance with Swedish GAAP. The interim financial information included in the condensed consolidated financial statements is unaudited but reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Interim results for the three and six months ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year. New Businesses “Adactum” is a new business area in the group as from this quarter. Adactum was previously included in the business segment “Other”. Previous periods have been restated.Through our subsidiary Stena Adactum AB (“Adactum”) we invest in new businesses outside our traditional lines of business. Adactum is a long-term investor that acquires and develops companies. Adactum has invested in four privately owned companies:“Envac” (a company in the automated waste collection business), “S-invest” (a garden center and flower business named “Blomsterlandet”), “Stena Renewable Energy” (windmills) and “MediaTec Group (see under “Highlights of the first six months 2007”). Adactumhas also major participations in four listed companies (“Gunnebo AB”, “Gunnebo Industrier”, “Midelfart Sonesson” and “Ballingslöv”). Solely for the convenience of the reader, the condensed financial statements for the most recent period have been translated into US dollars ($) using the noon buying rate on June 30, 2007 of $1 SEK 6.8455. Note 2 Segment information Three month periods Six month periods (SEK in millions) ended June 30, ended June 30, 2006 2007 2006 2007 Income from operations: Ferry operations 382 388 360 398 Drilling 218 300 345 620 Net gain on sale of vessels 1,481 1,481 Total drilling Total shipping 1,699 300 1,826 620 Shipping: Roll-on/Roll-off vessels 22 23 50 37 Crude oil tankers 41 95 237 180 Other shipping (4) (5) (9) Net gain on sale of vessels 359 732 Total shipping Total shipping 422 114 1,014 208 Property 207 192 372 373 Net gain on sale of properties 69 12 124 101 Total property 276 204 496 474 New Businesses “Adactum” 53 34 31 6 Other (55) (79) (87) (126) Total 2,777 961 3,640 1,580 7 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Three month periods Six month periods (SEK in millions) ended June 30, ended June 30, 2006 2007 2006 2007 Depreciation and amortization: Ferry operations 208 193 412 389 Drilling 153 126 325 252 Shipping: Roll-on/Roll-off vessels 26 28 54 51 Crude oil tankers 10 5 21 9 Other shipping 3 3 6 7 Total shipping 39 36 81 67 Property 44 43 84 88 New Businesses “Adactum” 15 19 29 36 Other 2 2 4 4 Total 461 419 935 836 Six month periods ended June 30, 2006 2007 Capital expenditures: Ferry operations 212 1,019 Drilling 1,481 1,650 Shipping: Roll-on/Roll-off vessels 242 257 Crude oil tankers 360 - Other shipping 5 3 Total shipping 607 260 Property 1,107 135 New Businesses “Adactum” 17 53 Other - 8 Total 3,424 3,125 8 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 3 Shareholders’ Equity Restricted reserves include both untaxed reserves (net of deferred taxes) and legal reserves. The untaxed reserves may be distributed as dividends upon payment of the related taxes. The changes in shareholders’ equity for the period December 31, 2006 to June 30, 2007 are as follows: Total Share Restricted Unrestricted shareholders’ capital reserves reserves equity (SEK in millions) Balance at December 31, 2006 5 842 17,740 18,587 Transfers between reserves (112) 112 Dividend (550) (550) Transfer to charitable trust (55) (55) Revaluation of financial instruments 416 416 Foreign currency translation adjustments 6 74 80 Net income 1,654 1,654 Balance at June 30, 2007 5 736 19,391 20,132 Note 4 US GAAP Information The accompanying condensed consolidated financial statements have been prepared in accordance with Swedish GAAP which differs in certain significant respects from US GAAP. A description of differences between Swedish GAAP and US GAAP which significantly affect the determination of net income and shareholders' equity of the Company is set forth in Note 31 to the Consolidated Financial Statements included in the Company's Annual Report on Form 20-F. The following is a summary of the adjustments to net income and shareholders' equity that would have been required if US GAAP had been applied instead of Swedish GAAP in the preparation of the condensed consolidated financial statements. Six month periods ended June 30, (SEK in millions) 2006 2007 Net income under Swedish GAAP 3,176 1,654 Adjustments to reconcile to US GAAP: Disposal of assets (424) 137 Depreciation of properties (55) (23) Investments in securities (241) (680) Financial instruments (141) (199) Purchase accounting Stena Line 17 17 Business combinations 17 10 Pensions 9 Deferred costs 8 Capital lease transactions 37 Others 22 6 Tax effect of US GAAP adjustments 40 255 Net income under US GAAP 2,456 1,186 9 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 4 US GAAP Information, continued As of As of Dec 31, June 30, 2006 2007 Shareholders´ equity under Swedish GAAP 18,587 20,132 Adjustments to reconcile to US GAAP: Disposal of assets (664) (525) Depreciation of properties (668) (692) Financial instruments 771 619 Purchase accounting Stena Line (219) (194) Business combinations 83 98 Pensions (512) (503) Others (20) (11) Tax effect of US GAAP adjustments 193 235 Shareholders´ equity under US GAAP 17,551 19,159 Comprehensive income The Company has adopted Statement of Financial Accounting ("SFAS") No. 130, "Reporting Comprehensive Income", which establishes standards for the reporting and presentation of comprehensive income and its components in a full set of financial statements. Comprehensive income generally encompasses all changes in shareholders´ equity (except those arising from transactions with the owners) and includes net income, net unrealized gains or losses on available for sale securities and foreign currency translation adjustments. Comprehensive income in accordance with US GAAP for the six month periods ended June 30, 2006 and 2007 was SEK 2,336 million and SEK 2,213 million, respectively. 10 Stena AB and Consolidated Subsidiaries OPERATING AND FINANCIAL REVIEW The Company generates revenue primarily from ferry operations, chartering out its owned, chartered-in and leased Roll-on/Roll-off vessels, tankers and drilling rigs, managing tankers, sales of vessels, real estate rents and from businesses owned by “Adactum”. The period from June through September is the peak travel season for passengers in the ferry operations. Chartering activities are not significantly affected by seasonal fluctuations, but variations over the year may occur, among other things, as a consequence of vessel utilization rates, dry-docking and charter rates. Any sale or acquisitions of vessels, drilling rigs and real estate also have an impact on the results of each period. New Businesses “Adactum” is a new business area in the group as from this quarter. Adactum was previously included in the business segment “Other”. Previous periods have been restated.Through our subsidiary Stena Adactum AB (“Adactum”) we invest in new businesses outside our traditional lines of business. Adactum is a long-term investor that acquires and develops companies. Adactum has invested in four privately owned companies:“Envac” (a company in the automated waste collection business), “S-invest” (a garden center and flower business named “Blomsterlandet”), “Stena Renewable Energy” (windmills)and “MediaTec Group(see under “Highlights of the first six months 2007”). Adactumhas alsomajor participations in four listed companies (“Gunnebo AB”, “Gunnebo Industrier”, “Midelfart Sonesson” and “Ballingslöv”). Highlights of the first six months of 2007 In February, 2007, the Company completed an offering of €300 million of 6.125% Senior Notes due 2017. The Company used a portion of the proceeds of this offering to repurchase approximately $177 million of the 9⅝% Senior Notes due 2012 in a tender offer and consent solicitation.Pursuant to the tender offer and consent solicitation, the Company amended the indenture governing the 9⅝% Senior Notes due 2012 to eliminate the principal restrictive covenants. In February , 2007, the Company completed an offering of€102 million of 5.875% Senior Notes due 2019. In March 2007, the Company entered into financing arrangements for the third drillship on order, structured similarly to the financings of the first two DrillMAX vessels. In March 2007, theStena Britannicawas taken back into the Company’s ferry operationsafter lengthening. In the first quarter of 2007, the shares in Oriflame and Ruric were sold with realized profits of SEK 60 million and SEK 53 million, respectively. In May,2007 the Company took delivery of the new built Ropax vessel Stena Ausonia, renamed BORJA, on a three year charter from the Italian shipyard Visentini. Stena has exercised an option to acquire the vessel after the end of the three year charter for a price of € 45 million. The vessel is accounted for as a finance lease. In June 2007, the Stena Hollandica was taken back into the Company’s ferry operations after lengthening. In June, 2007 the RoPax vessel Stena Traveller was delivered from the Norwegian shipyard Fosen and commenced operations on the route between Hoek van Holland and Killingholme in the UK. Stena Traveller is the second vessel in the Sea Bridger series and has a capacity of 3,100 lane meters and 300 passengers. In June 2007, the Company purchased two new built 13,000 dwt product tankersfor a total of USD 37.5 million with expected delivery from Taizhou Maple Leaf Shipyard in Zhejiang, China, during the third and fourth quarters of 2007. Both the ordered product tankers will be sold onwards to external clients within a month after delivery. In June 2007, Adactum acquired a 45 % interest in MediaTec Group for at total investment of approximately SEK 340 million. MediaTec is a newly formed group comprised of three leading Swedish companies in the media technology industry and is one of Europe’s largest groups in this field. The business areas within the MediaTec Group are “Outside Broadcast”, “Large Display Solutions”and“Event & Exhibition Technology”.The MediaTecGroup had combined a turnover of SEK 687 in 2006 and has a work force of approximately 230 employees. In the six months ended June 30, 2007 properties were sold for approximately SEK 362 million. 11 Stena AB and Consolidated Subsidiaries SUBSEQUENT EVENTS In July 2007, Stena Property invested €100 million to acquire a 7.07 % stake in the ING Dutch Office Fund, which owns a portfolio of prime office buildings in the Netherlands. 80 % of the fund’s office buildings are located in four major Dutch cities. In August 2007, the Company ordered two RoPax newbuildings from the Samsung shipyard in Korea. The total investment is approximately €220 million with expected delivery in 2011. Stena increased its investments in the shuttle tanker segment by buying a 50% interest in Navion Gothenburg, a newbuilt Suezmax tanker which has been converted to a shuttle tanker. The other 50 % is owned by Teekay Shipping. The vessel was delivered end July 2007 and has been chartered out to Petrobras for thirteen years. The first of the two new built product tankers that were ordered in June 2007 was delivered August 22, 2007. We repurchased $ 3.2 million of our Senior Notes due 2013 and $ 66.9 million of our Senior Notes due 2016 in August 2007. Currency effects The Company's revenues and expenses are significantly affected, as reported in Swedish kronor (SEK), by fluctuations in currency exchange rates, primarily relative to the US dollar, the British pound and the Euro. The Company seeks to mitigate the impact of potential adverse foreign currency exchange fluctuations by matching, to the extent possible, revenue and expenses in the same currency. In addition, the Company enters into certain derivative financial instruments. Revenues in the ferry operations are mainly generated in SEK, British pounds, Euro, Norwegian kronor and Danish kronor. Approximately 30% of the Company's total revenues are generated in US dollars and approximately 30% are generated in SEK. Also, approximately 30% of the Company's total expenses are incurred in US dollars and approximately 35% are incurred in SEK.Although the Company seeks to hedge the net effects of such fluctuations, the reported gross revenues and expenses are influenced by changes in the currency rates. The exchange rates as used for consolidation purposes are as follows: Average rates April-June April-June Change Jan-June Jan-June Change 2006 2007 2006 2007 US$ 7.41 6.88 (7%) 7.59 6.94 (9%) British pound 13.53 13.65 +1% 13.58 13.67 +1% Euro 9.30 9.25 (1%) 9.33 9.22 (1%) Closing rates December 31, June 30, Change 2006 2007 US$ 6.8725 6.8464 British pound 13.4875 13.7357 +2% Euro 9.0500 9.2570 +2% 12 Stena AB and Consolidated Subsidiaries THREE MONTHS ENDED JUNE 30, 2 JUNE 30, 2006 Revenues Total revenues decreased SEK 1,716 million, or 24%, in the three months ended June 30, 2007 to SEK 5,535 million from SEK 7,251 million in the three months ended June 30, 2006, as a result of gains recorded on vesselsales during 2006 amounting to SEK 1,840 million, decreased gains on sale of properties in 2007 compared with 2006 and the weakening of the US dollar against the SEK. Operating revenues increased in all business segments in the period. Ferry operations. Ferry revenues are primarily generated from ticket sales, freight haulage and on board spending. Revenues from ferry operations increased SEK 42 million, or 2%, in the three months ended June 30, 2007 to SEK 2,538 million from SEK 2,496 million in the three months ended June 30, 2006, mainly because of higher revenues from the freight and travel business due to higher volumes of passengers, cars and freight units, partly offset by lower revenues from onboard sales. Drilling. Drilling revenues consist of charter hires for our drilling rigs. Revenues from drilling operations increased SEK 84 million, or 10%, in the three months ended June 30, 2007 to SEK 916 million from SEK 832 million in the three months ended June 30, 2006,mainly due to new contracts at higher day rates for the Stena Don, offset in part by the weakening of the US dollar against the SEK. The change in day rates reflects new charter contracts and the market conditions in effect at the time a charter is made in the particular geographic area. Net Gain on Sale of Vessels, Drilling. In the three months ended June 30, 2007, no vessel sales were made. In the three months ended June 30, 2006, gains of SEK 1,481 million were recorded on the sale of the drilling rig Stena Dee. Shipping. Shipping revenues primarily represent charter hires for our owned and chartered in vessels and management fees for vessels managed by us. Revenues from shipping operations increased SEK 18 million, or 2%, in the three months ended June 30, 2007 to SEK 1,004 million from SEK 986 million in the three months ended June 30, 2006. Revenues from chartering out Roll-on/Roll-off vessels increased SEK 7 million to SEK 101 million from SEK 94 million, or 7%, mainly due to the delivery of the new built RoPax vessel BORJA in May 2007, partly offset by the sale of the RoPax vessel Svealand in April 2006 and the weakening of the US dollar against the SEK. Revenues from crude oil tankers increased SEK 15 million, or 2%, in the three months ended June 30, 2007 to SEK 871 million from SEK 856 million in the three months ended June 30, 2006, mainly due to a larger fleet operated, offset by lower charter rates in the spot market and the weakening of the US dollar against the SEK.In the three months ended June 30, 2007, the Company operated an average of 42 tankers (chartered in or owned), compared to 38 tankers in the three months ended June 30, 2006. Net Gain on Sale of Vessels, Shipping. In the three months ended June 30, 2007, no vessel sales were made. In the three months ended June 30, 2006 gains of SEK 359 million were recorded on the sales of the RoPax vessel Svealand and the tanker vessel Stena Compassion. Property. Property revenues consist of rents for properties owned and management fees for properties managed by the Company. Revenues from property operations increased SEK 1 million in the three months ended June 30, 2007 to SEK 494 million from SEK 493 million in the three months ended June 30, 2006. Net Gain on Sale of Properties. In the three months ended June 30, 2007, gains of SEK 12 million were recorded on the sale of properties. In the three months ended June 30, 2006, gains of SEK 69 million were recorded. New Businesses “Adactum”.Adactum revenues consist of revenues from the Adactum’s subsidiaries. Revenues from Adactum increased SEK 36 million, or 7%, in the three months ended June 30, 2007 to SEK 571 million from SEK 535 million, mainly due to increased business activities in all subsidiaries; total revenues SEK 349 million related to “Blomsterlandet”, SEK 219 million to“Envac”and SEK 3 million to “Stena Renewable Energy” in the three months ended June 30, 2007 as compared to SEK 311 million related to “Blomsterlandet” and SEK 223 million to “Envac” in the three months ended June 30, 2006. 13 Stena AB and Consolidated Subsidiaries Direct operating expenses Total direct operating expenses increased SEK88 million in the three months ended June 30, 2007 to SEK 3,591 million from SEK 3,503 million in the three months ended June 30, 2006, or 3%, as a result of increased operating expenses in all operations except for the shipping operations. Ferry operations. Direct operating expenses for ferry operations consist principally of personnel costs, costs of goods sold on the vessels, fuel costs, vessel charter costs, commissions, package tour costs and other related costs. A significant portion of these costs are of a fixed nature and do not vary as a result of changes in our seasonal requirements. Direct operating expenses for ferry operations increased SEK 42 million, or 3%, in the three months ended June 30, 2007 to SEK 1,715 million from SEK 1,673 million in the three months ended June 30, 2006, mainly due to increased expensesfor personnel and port operations. Direct operating expenses for the ferry operations for the three months ended June 30, 2007 was 68% of revenues, as compared to 67% for the three months ended June 30, 2006. Drilling. Direct operating expenses for drilling consist primarily of personnel costs, fuel costs, insurance, maintenance and catering costs. Direct operating expenses from drilling operations increased SEK 2 million in the three months ended June 30, 2007 to SEK 418 million from SEK 416 million in the three months ended June 30, 2006. The increase is mainly due to higher personnel expenses for the rigs and external charter hire expenses for the rig Stena Dee, offset by lower insurance expenses for the rig Stena Tay, having moved from the Gulf of Mexico to Kongo, together with the weakening of the US Dollar against the SEK. Direct operating expenses from drilling operations for the three months ended June 30, 2007 were 46% of drilling revenues, as compared to 50% for the three months ended June 30, 2006. Shipping. Direct operating expenses for shipping consist primarily of vessel charter costs, fuel costs, personnel costs, insurance and other related vessel costs. Direct operating expenses from shipping operations decreased SEK 32 million, or 4%, in the three months ended June 30, 2007 to SEK 775 million from SEK 807 million in the three months ended June 30, 2006. Direct operating expenses with respect to Roll-on/Roll-off vessels increased by SEK 1 million, or 3%, in the three months ended June 30, 2007 to SEK 40 million from SEK 39 million in the three months ended June 30, 2006, mainly due to the sale of the RoPax vessel Svealand and the redelivery of Vasaland in April 2006, offset by the delivery of the new built RoPax vessel BORJA in May 2007. Direct operating expenses for Roll-on/Roll-off vessels for the three months ended June 30, 2007 were 40% of revenues, as compared to 41% for the three months ended June 30, 2006. Direct operating expenses associated with crude oil tankers decreased SEK 32 million, or 4%, in the three months ended June 30, 2007 to SEK 735 million from SEK 767 million in the three months ended June 30, 2006, mainly due to the weakening of the US dollar against the SEK. Direct operating expenses for crude oil operations for the three months ended June 30, 2007 were 84% of revenues, as compared to 90% for the three months ended June 30, 2006. Direct operating expenses for crude oil tankers include time-charter costs, which normally are fixed for periods between 6 months and up to 5 years in advance, while revenues in the spot market vary with each voyage. Property. Property expenses consist primarily of maintenance, heating and personnel costs. Direct operating expenses from property operations increased SEK 29 million, or 29%, in the three months ended June 30, 2007 to SEK 221 million from SEK 192 million in the three months ended June 30, 2006, mainly due to higher maintenance costs. Direct operating expenses from property operations in the three months ended June 30, 2007 were 45% of property revenues, as compared to 39% for the six months ended June 30, 2006. New Businesses “Adactum” Direct operating expenses for Adactum consists of expenses from Adactum´s subsidiaries. Direct operating expenses from Adactum operations increased SEK 45 million, or 11%,in the three months ended June 30, 2007 to SEK 460 million from SEK 415 million in the three months ended June 30, 2006, mainly due to increased business activity in all subsidiaries;total operating expenses, SEK 295 millionrelated to “Blomsterlandet”, SEK 164 million to “Envac” and SEK 1 million to “Stena Renewable Energy” in the three months ended June 30, 2007 as compared to SEK 256 million related to “Blomsterlandet” and SEK 158 million to “Envac” in the three months ended June 30, 2006. Direct operating expenses for Adactum operations for the three months ended June 30, 2007 were 81% of revenues, as compared to 78% for the three months ended June 30, 2006. 14 Stena AB and Consolidated Subsidiaries Selling and administrative expenses Selling and administrative expenses increased SEK 54 million, or 11%, in the three months ended June 30, 2007 to SEK 564 million from SEK 510 million in the three months ended June 30, 2006, mainly due to increased personnel costs, together with increased consultancy costs. Depreciation and amortization Depreciation and amortization charges decreased SEK 42 million, or 9%, in the three months ended June 30, 2007 to SEK 419 million from SEK 461 million in the three months ended June 30, 2006, mainly due to the write-down of HSS vessels in December 2006, offset by depreciation for new vessels delivered. Depreciation and amortization charges also decreased as a result of the sale of the drilling rig Stena Dee, an extension of the useful life of the drilling rig Stena Don of five years, sales of tankers and RoPax vessels and the weakening of the USdollar with respect to the SEK, whichprimarily impacted depreciation charges on drilling rigs which are denominated in US dollars. Share of affiliated companies´ results During the three months ended June 30, 2007 Adactum acquired more shares in the listed company Gunnebo AB (publ.) and the ownership of Gunnebo AB (publ.) has increased to 22.32 %. As from May 22, 2007 the investment in Gunnebo AB (publ.) has been reclassified as an affiliated company. In June 2007, Adactum acquired a 45% interest in MediaTec Group for a total investment of approximately SEK 340 million. The investment in the MediaTec Group is accounted for as an affiliated company. Financial income and expense, net Financial income and expense, net increased by SEK 510 million in the three months ended June 30, 2007 to SEK 320 million from SEK (190) million in the three months ended June 30, 2006. Net gain (loss) on securities in the three months ended June 30, 2007 was SEK 622 million, including net realized results on marketable debt and equity securities and investments in Variable Interest Entities (VIEs) as well as net unrealized results. Unrealized results for certain long-term investments including the investments in the VIEs are recorded directly to shareholders´ equity. Net gain (loss) on securities in the three months ended June 30, 2006 amounted to SEK (122) million. Interest income in the three months ended June 30, 2007 decreased SEK 88 million to SEK 114 million from SEK 202 million in the three months ended June 30, 2006. This includes interest income related to the investments in VIEs, which increased SEK 9 million to SEK 159 million from SEK 150 million, partly as the result of the investment in a new VIE. Interest expense for the three months ended June 30, 2007 increased SEK 135 million to SEK (526) million from SEK (391) million for the three months ended June 30, 2006 due to increased loans. This includes interest expense for the debt in VIEs, which increased SEK 14 million to SEK (106) million from SEK (92) million, partly as a result of the investment in the new VIE. In the three months ended June 30, 2007, the Company had foreign exchange gains (losses), net of SEK 34 million, consisting of losses of SEK (2) million from currency trading and gains of SEK 36 million from translation differences, mainly related to temporarily unhedged currency positions. In the three months ended June 30, 2006, the Company had foreign exchange gains (losses), net of SEK 105 million, consisting of gains of SEK 2 million from currency trading and gains of SEK 103 million from translation differences. Other financial income (expense) of SEK (32) million for the three months ended June 30, 2007 includes SEK (11) million related to amortization of the deferred financing charges for senior notes, the $1 billion revolving credit facility, bank loans, capital lease obligations and investments in VIEs. Total other financial income (expense) for the three months ended June 30, 2006 amounted to SEK (36) million. Income taxes Income taxes for the three months ended June 30, 2007 were SEK (297) million, consisting of current taxes of SEK (84) million and deferred taxes of SEK (213) million. Income taxes for the three months ended June 30, 2005 were SEK (474) million, consisting of current taxes of SEK (39) million and deferred taxes of SEK (435) million. The provision for taxes is based upon the applicable tax rates in the various jurisdictions where revenues are generated. 15 Stena AB and Consolidated Subsidiaries SIX MONTHS ENDED JUNE 30, 2 JUNE 30, 2006 Revenues Total revenues decreased SEK 1,834 million, or 15%, in the six months ended June 30, 2007 to SEK 10,280 million from SEK 12,114 million in the six months ended June 30, 2006, as a result of gains recorded on vessel sales during 2006 amounting to SEK 2,213 million, decreased gains on sale of properties and decreased revenues in the Shipping Operations, together with the effect of the weakening of the US dollar against the SEK. Operating revenues increased in all other business segments in the period. Ferry operations. Ferry revenues are primarily generated from ticket sales, freight haulage and on board spending. Revenues from ferry operations increased SEK 114 million, or 3%, in the six months ended June 30, 2007 to SEK 4,348 million from SEK 4,234 million in the six months ended June 30, 2006, mainly because of higher revenues from the freight and travel business due to higher volumes of freight units and higher ticket and freight prices. Drilling. Drilling revenues consist of charter hires for our drilling rigs. Revenues from drilling operations increased SEK 314 million, or 21%, in the six months ended June 30, 2007 to SEK 1,834 million from SEK 1,520 million in the six months ended June 30, 2006,mainly due to new contracts at higher day rates for the Stena Don and the Stena Tay, offset in part by the weakening of the US dollar against the SEK. The change in day rates reflects new charter contracts and the market conditions in effect at the time a charter is made in the particular geographic area. Net Gain on Sale of Vessels, Drilling.In the six months ended June 30, 2007, no vessel sales were made. In the six months ended June 30, 2006, gains of SEK 1,481 million were recorded on the sale of the drilling rig Stena Dee. Shipping. Shipping revenues primarily represent charter hires for our owned and chartered in vessels and management fees for vessels managed by us. Revenues from shipping operations decreased SEK 189 million, or 9%, in the six months ended June 30, 2007 to SEK 2,027 million from SEK 2,216 million in the six months ended June 30, 2006. Revenues from chartering out Roll-on/Roll-off vessels decreased SEK 17million, or 8%, in the six months ended June 30, 2007 to SEK 188 million from SEK 205 million in the six months ended June 30, 2006, mainly due to the sale of the RoPax vessel Svealand and the redelivery of Vasaland in April 2006, partly offset by the delivery of the new built RoPax vessel BORJA in May 2007. Revenues from crude oil tankers decreased SEK 172 million, or 9%, in the six months ended June 30, 2007 to SEK 1,770 million from SEK 1,942 million in the six months ended June 30, 2006, mainly due to lower charter rates in the spot market, together with the weakening of the US dollar with respect to the SEK.In the six months ended June 30, 2007, the Company operated an average of 42 tankers (chartered in or owned), same as in the six months ended June 30, 2006. Net Gain on Sale of Vessels, Shipping. In the six months ended June 30, 2007, no vessel sales were made. In the six months ended June 30, 2006, gains of SEK 732 million were recorded on the sales of the RoPax vessel Svealand and the tanker vessels Stena Contest, Stena Concept,Stena Compass and Stena Compassion. Property. Property revenues consist of rents for properties owned and management fees for properties managed by the Company. Revenues from property operations increased SEK 15 million, or 2%, in the six months ended June 30, 2007 to SEK 988 million from SEK 973 million in the six months ended June 30, 2006, mainly due to increased number of properties and higher rents. Net Gain on Sale of Properties. In the six months ended June 30, 2007, gains of SEK 101 million were recorded on the sale of properties. In the six months ended June 30, 2006, gains of SEK 124 million were recorded. New Businesses“Adactum”. Adactum revenues consist of revenues from Adactum’s subsidiaries. Revenues from Adactum increased SEK 147 million, or 18%, in the six months ended June 30, 2007 to SEK 980 million from SEK 833 million, mainly due to increased business activities in all subsidiaries; total revenues SEK 541 million related to “Blomsterlandet”, SEK 431 million to “Envac” and SEK 7 million to “Stena Renewable Energy”in the six months ended June 30, 2007 as compared to SEK 464 million related to “Blomsterlandet” and SEK 368 million to “Envac” in the six months ended June 30, 2006. 16 Stena AB and Consolidated Subsidiaries Direct operating expenses Total direct operating expenses increased SEK 204 million in the six months ended June 30, 2007 to SEK 6,792 million from SEK 6,588 million in the six months ended June 30, 2006, or 3%, as a result of increased operating expenses in all business areas except for the shipping operations, offset by in part the weakening of the US dollar against the SEK. Ferry operations. Direct operating expenses for ferry operations consist principally of personnel costs, costs of goods sold on the vessels, fuel costs, vessel charter costs, commissions, package tour costs and other related costs. A significant portion of these costs are of a fixed nature and do not vary as a result of changes in our seasonal requirements. Direct operating expenses for ferry operations increased SEK 92 million, or 3%, in the six months ended June 30, 2007 to SEK 3,097 million from SEK 3,005 million in the six months ended June 30, 2006, mainly due to increased expensesfor bunker, personnel and port operations. Direct operating expenses for ferry operations for the six months ended June 30, 2007 was 71% of revenues, the same as for the six months ended June 30, 2006. Drilling. Direct operating expenses for drilling consist primarily of personnel costs, fuel costs, insurance, maintenance and catering costs. Direct operating expenses from drilling operations increased SEK 71 million, or 9%, in the six months ended June 30, 2007 to SEK 829 million from SEK 758 million in the six months ended June 30, 2006. The increase is mainly due to increased personnel expenses for the rigs and external charter hire expenses for the rig Stena Dee, partly offset by the weakening of the US dollar against the SEK. Direct operating expenses from drilling operations for the six months ended June 30, 2007 were 45% of drilling revenues, as compared to 50% for the six months ended June 30, 2006. Shipping. Direct operating expenses for shipping consist primarily of vessel charter costs, fuel costs, personnel costs, insurance and other related vessel costs. Direct operating expenses from shipping operations decreased SEK 111 million, or 7%, in the six months ended June 30, 2007 to SEK 1,592 million from SEK 1,703 million in the six months ended June 30, 2006. Direct operating expenses with respect to Roll-on/Roll-off vessels decreased SEK 6 million, or 7%, in the six months ended June 30, 2007 to SEK 81 million from SEK 87 million in the six months ended June 30, 2006, mainly due to the sale of the RoPax vessel Svealand and the redelivery of Vasaland in April 2006. Direct operating expenses for Roll-on/Roll-off vessels for the six months ended June 30, 2007 were 43% of revenues, as compared to 42% for the six months ended June 30, 2006. Direct operating expenses associated with crude oil tankers decreased SEK 104 million, or 6%, in the six months ended June 30, 2007 to SEK 1,509 million from SEK 1,613 million in the six months ended June 30, 2006, mainly due to the weakening of the US dollar with respect to the SEK. Direct operating expenses for crude oil operations for the six months ended June 30, 2007 were 85% of revenues, as compared to 83% for the six months ended June 30, 2006. Direct operating expenses for crude oil tankers include time-charter costs, which normally are fixed for periods between 6 months and up to 5 years in advance, while revenues in the spot market vary with each voyage. Property. Property expenses consist primarily of maintenance, heating and personnel costs. Direct operating expenses from property operations increased SEK 9 million, or 2%, in the six months ended June 30, 2007 to SEK 448 million from SEK 439 million in the six months ended June 30, 2006, mainly related to increased maintenance costs, offset by lower energy prices, which affect costs for heating and other running expenses. Direct operating expenses from property operations in the six months ended June 30, 2007 were 45% of property revenues, same as for the six months ended June 30, 2006. New Businesses“Adactum”. Direct operating expenses for Adactum consist of expenses from Adactum’s subsidiaries. Direct operating expenses from Adactum operations increased SEK 143 million, or 21%, in the six months ended June 30, 2007 to SEK 826 million from SEK 683 million in the six months ended June 30, 2006, mainly due to increased business activity in all subsidiaries; total operating expenses, SEK 486 million related to “Blomsterlandet”, SEK 326 million to “Envac” and SEK 1 million to “Stena Renewable Energy” in the six months ended June 30, 2007 as compared to SEK 412 million related to “Blomsterlandet” and SEK 270 million to “Envac” in the six months ended June 30, 2006.Direct operating expenses for Adactum operations for the six months ended June 30, 2007 were 84% of revenues, as compared to 82% for the six months ended June 30, 2006. Selling and administrative expenses Selling and administrative expenses increased SEK 121 million, or 13%, in the six months ended June 30, 2007 to SEK 1,072 million from SEK 951 million in the six months ended June 30, 2006, mainly due to increased personnel costs, together withincreased consultancy costs. 17 Stena AB and Consolidated Subsidiaries Depreciation and amortization Depreciation and amortization charges decreased SEK 99 million, or 11%, in the six months ended June 30, 2007 to SEK836 million from SEK 935 million in the six months ended June 30, 2006, mainly due to the write-down of HSS vessels in December 2006, offset in part by depreciation for new vessels delivered. Depreciation and amortization charges also decreased as a result of the sale of the drilling rig Stena Dee, an extension of the useful life of the drilling rig Stena Don of five years, sales of tankers and RoPax vessels and the weakening of the USdollar with respect to the SEK, whichprimarily impacted depreciation charges on drilling rigs which are denominated in US dollars. The depreciation and amortization charges increased in the property segment and for Adactum mainly due to increased business activities. Share of affiliated companies´ results Share of affiliated companies´ results in the six months ended June 30, 2007 and 2006 refer to the Company’s portion of the results of Midelfart Sonessons AB (publ) and Ballingslöv AB (publ). As of June 30, 2007 the Company’s ownership of Midelfart Sonessons AB (publ) had increased to 25.1% and the ownership in Ballingslöv AB (publ) had increased to 28.56%. As of December 31, 2006 the ownership of these companies was 22.7% and 25.0%, respectively. During the six months ended June 30, 2007 Adactum acquired more shares in the listed company Gunnebo AB (publ.) and the ownership in Gunnebo AB (publ.) has increased to 22.32%. As of December 31, 2006 the ownership of this company was 18.36%. As from May 22, 2007, the investment in Gunnebo AB (publ.) has been reclassified as an affiliated company. In June 2007, Adactum acquired a 45% interest in MediaTec Group for at total investment of approximately SEK 340 million. The investment in the MediaTec Group is accounted for as an affiliated company. Financial income and expense, net Financial income and expense, net increased by SEK 256 million in the six months ended June 30, 2007 to SEK 388 million from SEK 132 million in the six months ended June 30, 2006. Net gain (loss) on securities in the six months ended June 30, 2007 was SEK 958 million, including net realized results on marketable debt and equity securities and in VIEs as well as net unrealized results. Unrealized results for certain long-term investments including the investments in the VIEs are recorded directly to shareholders´ equity. Net gain (loss) on securities in the six months ended June 30, 2006 amounted to SEK 431 million. Interest income in the six months ended June 30, 2007 increased SEK 14 million to SEK 391 million from SEK 377 million in the six months ended June 30, 2006. This includes interest income related to the investments in VIEs, which increased SEK 43 million to SEK 312 million from SEK 269 million. Interest expense for the six months ended June 30, 2007 increased SEK 189 million to SEK (967) million from SEK (778) million for the six months ended June 30, 2006 due to increased loans. This includes interest expense for the debt in VIEs, which increased SEK 37 million to SEK (187) million from SEK (150) million, partly as a result of the investment in a new VIE. In the six months ended June 30, 2007, the Company had foreign exchange gains (losses), net of SEK 58 million, consisting of gains of SEK 1 million from currency trading and gains of SEK 57 million from translation differences. In the six months ended June 30, 2006, the Company had foreign exchange gains (losses), net of SEK 106 million, consisting of gains of SEK 3 million from currency trading and gains of SEK 103 million from translation differences. Other financial income (expense) of SEK (170) million for the six months ended June 30, 2007 includes expenses of SEK (97) million for the repurchase of the 9 5/8 % Senior Notes due 2012 and SEK (49) million related to amortization of the deferred financing charges for senior notes, the $1 billion revolving credit facility, bank loans, capital lease obligations and investments in VIEs. Other financial income (expense) of SEK (68) million for the six months ended June 30, 2006 includes SEK (21) million related to amortization of deferred finance charges. 18 Stena AB and Consolidated Subsidiaries Income taxes Income taxes for the six months ended June 30, 2007 were SEK (314) million, consisting of current taxes of SEK (116) million and deferred taxes of SEK (198) million. Income taxes for the six months ended June 30, 2006 were SEK (606) million, consisting of current taxes of SEK (72) million and deferred taxes of SEK (534) million. The provision for taxes is based upon the applicable tax rates in the various jurisdictions where revenues are generated. Liquidity and Capital Resources The liquidity requirements of the Company principally relate to servicing of debt, financing the purchase of vessels and other assets and funding working capital. The Company has in prior years met its liquidity requirements with cash on hand, cash flows from operations, borrowings under various credit facilities and refinancing arrangements. As of June 30, 2007, the Company had total cash and marketable securities of SEK12,803 million as compared with SEK 9,148 million at December 31, 2006. The Company has also invested in four VIEs, whose purpose is to invest primarily in high yield securities and corporate bank loans. As of June 30, 2007, total assets of these VIEs amounted to SEK 8,766 million and as of December 31, 2006, total assets of these VIEs amounted to SEK 7,341 million. For the six months ended June 30, 2007, cash flows provided by operating activities amounted to SEK 1,901 million as compared to SEK 1,045 million in the first six months ended June 30, 2006. For the six months ended June 30, 2007, cash flows used in investing activities amounted to SEK (5,988) million, including SEK (3,125) million related to capital expenditures. For the six months ended June30, 2006, cash flows used in investing activities amounted to SEK (2,023) million. Capital expenditures during the six months ended June 30, 2006 were SEK (3,424) million. Cash flows provided by financing activities for the six months ended June 30, 2007 amounted to SEK 5,126 million, mainly relating to the Senior Notes due 2017 and the Senior Notes due 2019 sold in February.For the six months ended June 30, 2006, cash flows used in financing activities amounted to SEK (1,639) million. Total construction in progress as of June 30, 2007 was SEK 6,593 million as compared to SEK 5,658 million at December 31, 2006. The remaining capital expenditure commitment for newbuildings on order as of June 30, 2007 was SEK 10,109 million, of which SEK 3,812 million is due during2007, SEK 3,088 million is due during 2008 and the rest is due in 2009. The Company plans to finance the unpaid balance, together with additional expenses and financing costs, through cash from operations, existing revolving credit facilities, new capital lease agreements, new bank loans or other financing arrangements. Total interest bearing debt as of June 30, 2007 was SEK 29,852 million, excluding the debt in the VIEs as compared with SEK 24,469 million at December 31, 2006. Interest bearing debt in the VIEs as of June 30, 2007 was SEK 7,486 million as compared with SEK million at December 31, 2006.Total debt increasedmainlydue to Senior Notes issued in February2007 partly offset by repurchase of the senior notes due 2012 and the weakening of the closing rate of the SEK against the US dollar.As of June 30, 2007, million was utilized under the $1 billion revolving credit facility, of which $16 million was used for issuing of bank guarantees. As of December 31, 2006, a total of $402million was outstanding under this facility, of which $16 million was used for issuing of bank guarantees. The Company believes that, based on current levels of operating performance and anticipated market conditions, cash flow from operations, together with other available sources of funds, including refinancing, will be adequate to make required payments of principal and interest on outstanding debt, to permit proposed capital expenditures, including newbuildings and other vessel acquisitions, and to fund anticipated working capital requirements. 19 Stena AB and Consolidated Subsidiaries OTHER FINANCIAL INFORMATION – RESTRICTED GROUP We issued $200 million 9.625% Senior Notes due 2012 in November 2002,$175 million 7.5% Senior Notes due 2013 in December 2003 and $250 million 7% Senior Notes due 2016 in November 2004. In 2004, 2005 and 2006 we repurchased $12 million, $6 million and $5 million principal amount of the 9.625% Senior Notes due 2012, respectively. For the year ended December 31, 2006 Restricted Group Data represents our selected consolidated financial information, excluding the real estate operations (other than one small property) and three subsidiaries, Stena Finanzverwaltungs AG, Stena Investment Luxembourg SARL and Stena Adactum AB, whose activities consist primarily of investing in securities and in companies outside our traditional lines of business. Our real estate operations are conducted through various subsidiaries. For purposes of the indentures under which these senior notes were issued, the subsidiaries through which the property operations are conducted (other than the one small property), together with Stena Finanzverwaltungs AG, Stena Investment Luxembourg SARL and Stena Adactum AB, are designated unrestricted subsidiaries and, as a result, are not bound by the restrictive provisions of these indentures. In February 2007, we purchased approximately $177 million of our 9.625% senior notes due 2012 pursuant to a tender offer and consent solicitation. Also in February 2007, we completed an offering of €300 million of 6.125% senior notes due 2017 and an offering of €102 million of 5.875% senior notes due 2019. For purposes of the indentures pursuant to which these notes where issued, the subsidiaries mentioned above are also designated as unrestricted subsidiaries and, as a result, are not bound by the provisions of these indentures. In August 2007, we repurchased $ 3.2 million of our Senior Notes due 2013 and $ 66.9 million of our Senior Notes due 2016. The following information is presented solely for the purpose of additional analysis for investors of the Company's results of operations and financial condition. Amounts in U.S. dollars have been translated, solely for the convenience of the reader, at an exchange rate of $1.00 SEK 6.8455, the noon buying rate on June 30, 2007. 20 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedIncome Statements – Restricted group (unaudited) Six month periods ended June 30, 2006 June 30, 2007 SEK SEK $ (in millions) Revenues: Ferry operations 4,234 4,348 635 Drilling 1,520 1,834 268 Net gain on sale of vessels 1,481 - - Total drilling 3,001 1,834 268 Shipping 2,216 2,027 296 Net gain on sale of vessels 732 - - Total shipping 2,948 2,027 296 Property 6 1 0 Net gain on sale of properties 62 - - Total property 68 1 0 Other 2 0 Total revenues 10,251 8,212 1,199 Direct operating expenses: Ferry operations (3,005) (3,097) (452) Drilling (758) (829) (121) Shipping (1,703) (1,592) (234) Property (3) - - Other - - - Total direct operating expenses (5,469) (5,518) (807) Selling and administrative expenses (783) (865) (127) Depreciation and amortization (822) (712) (104) Total operating expenses (7,074) (7,095) (1,037) Income from operations 3,177 1,117 162 Financial income and expense: Dividends received 20 8 1 Gain (loss) on securities, net 131 133 19 Interest income 181 225 33 Interest expense (392) (480) (70) Foreign exchange gains (losses), net 98 59 9 Other financial income (expense), net (29) (123) (18) Total financial income and expense 9 (178) (26) Minority interest - (2) 0 Income before taxes 3,186 937 136 Income taxes (557) (119) (17) Net income 2,629 818 119 21 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets – Restricted Group (unaudited) December 31, 2006 June 30, 2007 SEK SEK $ (in millions) ASSETS Noncurrent assets: Intangible assets 222 223 33 Tangible fixed assets: Vessels 10,277 11,922 1,742 Construction in progress 5,428 6,592 963 Equipment 545 607 89 Property 1,319 1,316 192 Total tangible fixed assets 17,569 20,437 2,986 Financial fixed assets: Marketable securities 456 590 86 Intercompany accounts, noncurrent 5,629 6,010 878 Other assets 5,989 7,177 1,048 Total noncurrent assets 29,643 34,437 5,031 Current assets: Inventories 199 265 39 Trade debtors 1,642 2,161 316 Other receivables 1,364 1,394 204 Intercompany accounts, current 89 92 13 Prepaid expenses and accrued income 591 982 143 Short-term investments 1,243 2,089 305 Cash and cash equivalents 657 1,651 241 Total current assets 5,785 8,634 1,261 Total assets 35,428 43,071 6,292 SHAREHOLDERS´ EQUITY AND LIABILITIES Shareholders’ equity: Share capital 5 5 1 Reserves 15,684 16,025 2,341 Total shareholders’ equity 15,689 16,030 2,342 Provisions: Deferred income taxes 420 746 109 Other provisions 3,822 4,707 688 Total provisions 4,242 5,453 797 Noncurrent liabilities: Long-term debt 5,645 7,140 1,043 Senior notes 2,905 6,631 969 Capitalized lease obligations 1,246 1,754 256 Other noncurrent liabilities 882 1,413 206 Total noncurrent liabilities 10,678 16,938 2,474 Current liabilities: Short-term debt 549 692 101 Senior notes 1,211 - - Capitalized lease obligations 38 39 6 Trade accounts payable 660 845 123 Income tax payable 88 66 10 Other 325 464 68 Intercompany balances, current 2 2 0 Accrued costs and prepaid income 1,947 2,542 371 Total current liabilities 4,820 4,650 679 Total shareholders’ equity and liabilities 35,428 43,071 6,292 22 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow – Restricted Group (unaudited) Six month periods ended June 30, 2006 June 30, 2007 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 2,629 818 119 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 822 712 104 Gain on sale of property, vessels and equipment (2,280) (2) 0 Gain on securities, net (131) (133) (19) Unrealized foreign exchange (gains) losses (200) 19 3 Deferred income taxes 533 42 6 Minority interests 2 0 Other non cash items 248 82 12 Provision for pensions (90) (141) (21) Net cash flows from trading securities 310 (549) (80) Changes in working capital (1,029) 262 38 Net cash provided by operating activities 812 1,112 162 Net cash flows from investing activities: Purchase of intangible assets (36) (31) (5) Cash proceeds from sale of property, vessels and equipment 3,436 8 1 Capital expenditure on property, vessels and equipment (2,299) (2,937) (429) Proceeds from sale of securities 73 61 9 Purchase of securities (124) (18) Other investing activities 116 25 5 Net cash used in investing activities 1,290 (2,998) (437) Net cash flows from financing activities: Proceeds from issuance of debt 4,864 711 Principal payments on debt (160) (1,395) (204) Net change in borrowings on line-of-credit agreements (4,689) 469 68 Principal payments on capital lease obligations (20) (19) (3) Net change in restricted cash accounts (179) (188) (28) Intercompany accounts 739 (385) (57) Dividends paid (215) (550) (80) Other financing activities (371) (21) (3) Net cash provided by financing activities (4,895) 2,775 405 Effect of exchange rate changes on cash and cash equivalents (137) 105 15 Net change in cash and cash equivalents (2,930) 994 145 Cash and cash equivalents at beginning of period 3,608 657 96 Cash and cash equivalents at end of period 678 1,651 241 23 Stena AB and Consolidated Subsidiaries Other data – Restricted Group (unaudited) Six month periods ended June 30, 2006 June 30, 2007 SEK SEK $ (in millions) OTHER DATA: Adjusted EBITDA 2,443 2,052 299 Adjusted EBITDA is defined as income from operations plus cash dividends received from affiliated companies, interest income, depreciation and amortization, minority interest and non-cash charges minus aggregate gains on vessel dispositions to the extent such gains exceed 25% of Adjusted EBITDA net of all such gains. Information concerning Adjusted EBITDA is included because it conforms with the definition of Consolidated Cash Flow in the indentures governing our Senior Notes. Adjusted EBITDA is not a measure in accordance with Swedish GAAP or US GAAP and should not be used as an alternative to cash flows or as a measure of liquidity and should be read in conjunction with the condensed consolidated statements of cash flows contained in our condensed consolidated financial statements included elsewhere herein. The computation of Adjusted EBITDA and a reconciliation to net cashprovided byoperating activities is presented below: Six month periods ended June 30, 2006 June 30, 2007 SEK SEK $ (in millions) Income from operations 3,177 1,117 162 Adjustments: Interest income 181 225 33 Depreciation and amortization 822 712 104 Minority interest - (2) 0 Excess gain on vessel disposition (1,737) - - Adjusted EBITDA 2,443 2,052 299 Adjustments: Remaining gain on sale of property, vessels and equipment (543) - - Net cash flows from trading securities 310 (549) (80) Interest expense (392) (475) (69) Foreign exchange (gains) losseses (102) (59) (9) Other non cash items 248 82 12 Provision for pensions (90) (141) (21) Changes in working capitalt income (1,029) 262 38 Other items (33) (60) (8) Net cash provided by operating activities 812 1,112 162
